1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This communication is in response to applicant's amendment received on May 4, 2021.

3.	Claims 1,4-8,17,22-39 are allowed.

4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Joseph W. Schmidt on May 11, 2021.
The application has been amended as follows:

In claim 1, line 8, change “mounted” to ---coupled---;


In claim 1, line 10, change “arranged about” to         ---coupled to---;
In claim 17, line 5, change “mounted” to –--coupled---;
In claim 17, line 10, change “mounted relative” to     ---coupled---;
In claim 23, line 8, change “mounted” to ---coupled---;
In claim 23, line 10, change “arranged about the second probe card” to ---coupled to the second probe card portion---;
In claim 35, line 9, change “mounted” to –--coupled---;
In claim 39, line 7, change “mounted” to –--coupled---.

5.	The following is an examiner's statement of reasons for allowance: The prior art does not teach or suggest, in combination with the rest of the limitations in the claims, a test probe assembly that includes at least one probe card including a first probe card portion and a second probe card portion; at least one test probe coupled to the first probe card portion, test pads; a fiber optic lead coupled to at least one test probe and one or more photodetectors coupled to the second probe card portion, the photodetector 

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY M PATIDAR whose telephone number is (571)272-2265.  The examiner can normally be reached on M-F-Between 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JAY PATIDAR/Primary Examiner, Art Unit 2858